Order entered December 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00771-CV

                        SAKINAH BAYNARD, Appellant

                                         V.

                     BLUE MOUNTAIN TX LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02842-E

                                      ORDER

      On November 9, 2021, after the court reporter informed the Court that

appellant had not requested preparation of the reporter’s record, we directed

appellant to file, within ten days, written verification she had requested the record.

Although we cautioned her that failure to comply could result in the appeal being

submitted on the clerk’s record alone, see TEX. R. APP. P. 37.3(c), appellant has not

complied or otherwise communicated with the Court. Accordingly, we ORDER

the appeal submitted without the reporter’s record. See id.
      As the clerk’s record has been filed, we ORDER appellant to file her brief

no later than January 3, 2022.

                                          /s/    ROBERT D. BURNS, III
                                                 CHIEF JUSTICE